RIVKIND, LEONARD, Associate Judge.
Appellant, City of Margate (City), files this appeal from an order dismissing with prejudice its third party action against ap-pellees, Great Southwest Fire Insurance Company (Great Southwest) and National Casualty Insurance Company (National), for indemnity of legal fees owed to a former city commissioner, Jack Tobin (Tobin). On the authority of Lomelo v. City of Sunrise, 423 So.2d 974 (Fla. 4th DCA 1982), rev. dismissed, 431 So.2d 988 (Fla. 1983), the trial court had previously entered a partial summary judgment holding that Tobin was entitled to legal fees from the City for his successful defense of criminal charges of accepting unlawful compensation while serving as a city commissioner. The City’s liability to Tobin for his legal fees is not an issue on appeal.
The City and Tobin were both insureds under public official liability policies issued by Great Southwest and National. The language of the policies is substantially identical and covered claims made against *1182the insureds as a result of wrongful acts by the insureds in the discharge of their duties. The trial court, in denying coverage for Tobin’s legal fees, was persuaded by County of Accomack v. Forum Insurance Co., No. 85-1609 (4th Cir. Jan. 21, 1986), an unpublished federal court decision which interpreted a similar liability policy. In Accomack it was held that the provisions of the policy applied only to civil claims of third parties and that an insured’s criminal indictment was not a claim under the policy. We agree with the decision in Accomack and therefore conclude that claims for attorney’s fees arising from criminal actions are not covered under the liability insurance policies.
AFFIRMED.
DOWNEY and ANSTEAD, JJ., concur.